Citation Nr: 0724610	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  04-41 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability rating for 
degenerative joint disease, right knee with pain on motion, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
degenerative joint disease, left knee with pain on motion, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1970 and from October 1970 to April 1990.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
New Orleans, Louisiana Department of Veterans Affairs (VA) 
Regional Office (RO).

In a May 1991 rating decision, the RO granted service 
connection for degenerative joint disease, knees, bilateral, 
and assigned a 10 percent rating, effective May 1, 1990.  In 
a November 1991 rating decision, the RO rephrased the issues 
and granted service connection for:  (1) degenerative joint 
disease, right knee with pain on motion (hereinafter referred 
to as right knee disability), and assigned a 10 percent 
rating, effective May 1, 1990; and (2) degenerative joint 
disease, left knee with pain on motion (hereinafter referred 
to as left knee disability), and assigned a 10 percent 
rating, effective May 1, 1990.  The veteran filed an 
increased rating claim in April 2003.

The Board notes that the December 2003 rating decision denied 
entitlement to an increased disability rating for lumbosacral 
strain with degenerative joint disease of the lumbar spine 
with pain on motion (hereinafter referred to as back 
disability), evaluated as 10 percent disabling.  In his 
January 2004 Notice of Disagreement, the veteran disagreed 
with the RO's decision on that issue.  In its September 2004 
Statement of the Case, the RO increased its evaluation of the 
back disability to 40 percent disabling, effective October 
24, 2002.  The veteran did not appeal this new rating on his 
November 2004 VA Form 9.  Therefore, because the veteran did 
not perfect his appeal as to the increased rating for back 
disability, the Board does not have jurisdiction over that 
issue on appeal.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in January 2007.  A transcript 
of that hearing is associated with the claims file.

In January 2007, the veteran submitted additional evidence 
with a waiver of initial RO consideration.  See 38 C.F.R. § 
20.1304 (2006).

For reasons explained below, this case is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required.


REMAND

The record reflects that the last VA examination regarding 
the veteran's knees was conducted in July 2003, over four 
years ago.  During his January 2007 hearing, the veteran 
contended that his service-connected bilateral knee 
disability has worsened since the last VA examination.  See 
Hearing Transcript at page 10; see, e.g., Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (the Court determined the Board 
should have ordered contemporaneous examination of the 
veteran because a 23-month old exam was too remote in time to 
adequately support the decision in an appeal for an increased 
rating).

In addition, the veteran said that he has gone to see at 
least four private doctors for his knees within the past two 
years.  The veteran mentioned two of these doctors by name:  
Dr. K. and Dr. M.  See Hearing Transcript at pages 11-14.  
These private medical records are absent from the claims 
folder.

In support of his claim, the veteran has submitted a January 
2006 decision of the Social Security Administration (SSA) 
showing that he was awarded disability benefits effective in 
June 1992 due to multiple physical conditions, including 
degenerative joint disease of the knees.  Records from the 
SSA have not been requested.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992) (duty to assist includes obtaining 
records from SSA and giving appropriate consideration and 
weight to such evidence in determining whether to award 
disability compensation benefits).

Accordingly, the case is REMANDED for the following actions:

1.	Ask the veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
VA and private, who have treated him 
for the claimed disabilities since July 
2003.  He should also be asked to 
provide authorizations to obtain 
records for Drs. K. and M.  After 
securing any necessary authorizations, 
the RO should request copies of all 
indicated records which have not been 
previously secured and associate them 
with the claims folder.

2.	Contact SSA for the purpose of 
obtaining any records from that agency 
that pertain to the veteran's claim for 
disability benefits.  Any records so 
obtained should be associated with the 
veteran's VA claims folder.  All 
attempts to obtain records which are 
ultimately unsuccessful should be 
documented in the claims folder, and 
the veteran should be accorded the 
opportunity to furnish such records 
directly to VA.

3.	Schedule the veteran for a VA 
orthopedic examination to determine the 
current nature and severity of his 
service-connected bilateral knee 
disability.  His claims folder should 
be available to the examiner and 
reviewed in conjunction with the 
examination.  All indicated tests, 
studies, and X-rays should be 
performed.  The report should set forth 
all objective findings regarding the 
knees, including complete range of 
motion measurements.  The examiner must 
indicate whether there is any recurrent 
subluxation or lateral instability in 
the knees.  If there is subluxation 
and/or lateral instability, the 
examiner should characterize its 
degree.  In this regard, the terms 
"severe," "moderate," and "slight" are 
the preferred adjectives.  The examiner 
must comment on the existence of any 
functional loss due to pain, weakened 
movement, excess fatigability, 
incoordination, and painful motion or 
pain with use of the knees.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  A 
complete rationale for any opinion 
expressed should be provided.

4.	Then, readjudicate the claims in light 
of the additional evidence obtained.  
If the claims are not granted to the 
veteran's satisfaction, send him and 
his representative a Supplemental 
Statement of the Case and give them the 
opportunity to respond to it.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



